Citation Nr: 0507118	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  96-10 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to a compensable disability evaluation for 
service-connected residuals of a fracture of the left tibia 
and fibula, based upon the initial grant of service 
connection for that disorder.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel



INTRODUCTION

The veteran served on active duty from November 1967 to June 
1970, and from September 1970 to September 1973.  

When this matter was last before the Board of Veterans' 
Appeals (Board) in November 1997, it was remanded to the 
Department of Veterans Affairs (VA), St. Petersburg, Florida, 
Regional Office (RO) for additional development and 
readjudication.   Following the completion of the requested 
development, a supplemental statement of the case was issued 
in March 2004.  The case was returned to the Board for 
further appellate review.  

In a November 2004 statement, the veteran's representative 
raised the issue of service connection for anxiety disorder.  
This matter is referred to the RO for action deemed 
appropriate.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

It is noted that the success of the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder turns in large part upon the corroboration of 
certain alleged stressful events in service that the veteran 
believes were responsible for causing post-traumatic stress 
disorder.  38 C.F.R. § 3.304(f) (2004).  The Board notes 
further that when the case was last before the Board, it was 
requested that the matter be referred to the United States 
Armed Services Center for the Research of Unit Records 
(USASCRUR).  That was accomplished by the RO.  The veteran's 
alleged stressful events were not verified.

In October 2004, the veteran submitted additional evidence in 
support of his claim of entitlement to service connection for 
post-traumatic stress disorder.  The substance of this 
evidence is further descriptions of stressful events that the 
veteran claims that he experienced during service, that he 
claims led to his post-traumatic stress disorder.  These 
newly submitted descriptions are either of different events 
than previously described, or appear more detailed than 
previous descriptions of stressful events provided by the 
veteran in the past.  

According to pertinent regulatory criteria, a supplemental 
statement of the case, so identified, will be issued and 
furnished to an appellant and his or her representative, 
following the receipt of additional pertinent evidence after 
a statement of the case or the most recent supplemental 
statement of the case has been issued and before the appeal 
is certified and transferred to the Board.  38 C.F.R. § 19.31 
(2004).  Given that the additional stressor evidence must be 
considered to be additional pertinent evidence, it is 
incumbent upon the RO to review the evidence and issue an 
appropriate supplemental statement of the case.  

Secondly, the CAVC has held that section 5103(a), as amended 
by the Veterans Claims Assistance Act of 2000 (VCAA) and 
§ 3.159(b), as recently amended, require VA to inform a 
claimant of which evidence VA will provide and which evidence 
claimant is to provide, remanding the case where VA failed to 
do so.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  

In this case, the record shows that the RO provided the 
appellant with general notice of the duty to assist a 
claimant in a letter dated in November 2001, and of the 
statutory and regulatory provisions relevant to his claim in 
its supplemental statement of the case furnished to him in 
January 2004.  The veteran has not, however, been provided 
specific notice of the VCAA and this law's requirements, 
particularly VA's obligation to inform the claimant which 
portion of the information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002).  

Moreover, the November 2001 letter that was sent to the 
veteran regarding the duty to assist (presumably under the 
then recently enacted VCAA) was not specific as to the 
deficiencies in the veteran's claim of entitlement to service 
connection for post-traumatic stress disorder noted above, 
and did not address at all the veteran's claim of entitlement 
to a compensable rating for residuals of a fracture of the 
tibia and fibula.  

The CAVC has repeatedly vacated Board decisions where the 
VCAA notice sent to the claimant failed to specify who was 
responsible for obtaining relevant evidence or information as 
to the claims that were subject to the appealed Board 
decision.  See e.g. Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

Aside from the obvious procedural defect - where no notice of 
the VCAA has been provided to the claimant, and where the 
incorrect law of the case has been cited - it is abundantly 
clear from the CAVC's judicial rulings on this subject that 
providing a claimant with general VCAA notice or furnishing 
VCAA notice with regard to unrelated claims will not satisfy 
the duty-to-notify provisions of the VCAA, as interpreted by 
the CAVC.  

As the Board cannot rectify this deficiency on its own, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), this matter must be remanded 
for further development.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must ensure that all VCAA 
notice obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent, as 
detailed below.

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim of entitlement to service 
connection for post-traumatic stress 
disorder, and his claim of entitlement to 
a compensable initial rating for 
residuals of the tibia and fibula, and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  He should be 
specifically advised to submit any 
evidence in his possession that pertains 
to the claims.

3.  The VBA AMC should readjudicate the 
claims of entitlement to service 
connection for post-traumatic stress 
disorder, and entitlement to an increased 
disability rating for residuals of a 
fracture of the tibia and fibula, 
considering all evidence added to the 
record since the January 2004 supplemental 
statement of the case (SSOC).  If the 
benefits requested on appeal are not 
granted to the veteran's satisfaction, the 
VBA AMC should issue a SSOC.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence 
(including that recently submitted) and 
applicable law and regulations pertinent 
to the claim currently on appeal.  A 
reasonable period of time for a response 
should be afforded.  

Thereafter, the case should be returned to the Board 
for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of 
the veteran until he is notified by the VBA AMC.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


